SPRING, J. (dissenting).
Mr. Pierce, the decedent, when he made each deposit in the savings bank to his' credit as trustee for the child named in the certificate, doubtless intended that at some time the money would belong to the person designated. He did not, however, irrevocably part with his title to the money, and his conduct with reference to the deposit indicates that he proposed to retain not alone the control and dominion over each of these deposits, but the right at any time to revoke the apparent trusteeship and use the money as he desired. He was anxious to aid his children, yet with his thrift and caution he retained the real ownership of the property in order that he might be prepared for any stress of circumstances calling for its’ use. The trust, if any, was tentative only. He kept the possession of the certificates. To be sure, they were in the deposit box to which his sons had access. The box was a general depository for the valuables of the family apparently, and there is no pretense that any of the children exercised any dominion over these certificates. One of them occasionally adjusted the interest, but even this clerical work was performed at the explicit direction of the father.
It is claimed that these deposits were intended to become effective as each child arrived at maturity. Whatever may have been his intention, there was no delivery over of any certificate of deposit as each child reached the alleged culminating period. The father kept close supervision and dominion over the same as before, although the youngest of his children was 24 years of age when the old gentleman died. One of the sons testified to declarations of his father that these deposits would belong to the children as each became 21 years of age. Again, when the daughter, several years after her, majority and upon her marriage, asked her father for the money deposited for her benefit, he said it was hers, but he would retain it. The significant fact is he kept the money until his death. He had accumulated this property and evidently proposed to keep it until his death, and I am convinced that he did not expect these gifts, if such they were, would become effective in any event until he died.
*820The witness testifying to the declarations of his father was interested, in that, while he was confined to statements of his father pertaining to the other two children, the deposits were alike in form and treated alike, so the evidence must inevitably inure to the benefit of the witness. Testimony of this character against the decedent must be scrutinized carefully. In the present case it is not supported by the acts of'the father with regard to these deposits, and, after all, they are the best exponent of his intention. It is also to be noted that neither the widow of the intestate, the élder son, nor the daughter gave any testimony of like declarations made by the father.
There were no specific findings by the- surrogate, but his decree directing the imposition' of the tax and the order confirming the same upon appeal in effect settle the questions of fact adversely to the appellants.
The decree and order of the surrogate should be affirmed, with costs.
McLENNAN, P. J., concurs.